Citation Nr: 1314721	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  07-16 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured rib.  

2.  Entitlement to service connection for residuals of a concussion.

3.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in October 2009 and February 2012 and remanded on each occasion to the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development actions could be undertaken.  On each occasion, in addition to the issues identified on the title page of this document, the issue of the Veteran's entitlement to service connection for a left leg disability, claimed as residuals of a fracture of the left femur, was within the Board's jurisdiction and addressed in each remand.  While the case was most recently in remand status, the AMC granted service connection for limitations of flexion and extension of the left thigh and/or knee by its rating determination of October 2012, thereby removing that issue from the Board's appellate jurisdiction.  Following the AMC's efforts to complete the actions sought by the Board through its most recent remand, the case has been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its February 2012 remand, the Board directed the AMC to undertake specific actions, among which were to contact the National Personnel Records Center (NPRC) and specific National Guard units in Alexander City and Montgomery, Alabama, in order to verify the Veteran's dates of service and his duty status at the time of an automobile accident in December 1972 while serving in the Army National Guard or Army Reserve, and to obtain his service personnel records and pay records.  

On remand, the AMC contacted the NPRC in February 2012, requesting verification of service dates and duty status of the Veteran and seeking his service personnel records.  The NPRC response included only available service personnel records, with notation that it was not in possession of the requested documents relating to his period of National Guard or Reserve service in 1972.  

In February 2012, the AMC wrote to the Financial Services Center of the Department of Defense and, in response, the AMC was advised that there was no access to records dating to 1972 and that leave and earnings statements for that period were archived and obtainable from the archives facility by following the instructions which were attached.  No further action was thereafter undertaken by the AMC to request the archived pay records.  In addition, correspondence was forwarded to the Adjutant General of Alabama, State Military Department, requesting pertinent data and the response received from the Retired Activities Branch of the Alabama Army National Guard was that no records existed.  

The foregoing actions were not followed by entry of a formal determination by the AMC as to the unavailability of requested information or records, nor was any attempt made by the AMC to advise the Veteran as to the unavailability of certain data or Federal records. 

The AMC's failure to complete the actions sought by the Board, as described above, constitutes a violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  Further efforts are needed to obtain the records in question and to verify the dates of service and duty status of the Veteran during December 1972, and in the event that those efforts are unsuccessful or it is determined that additional efforts to obtain same would be futile, then entry of a formal finding as to their unavailability, with notice to the Veteran, is required under governing legal authority.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(e) (2012).  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake further efforts to obtain from the NPRC verification of the dates and duty status of the Veteran's service in the Army National Guard or Army Reserve throughout December 1972.  Those efforts should be undertaken until the information and/or records requested have been obtained and associated with the Veteran's VA claims folder or until it is found in a formal determination that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing.  

2.  Contact (a) the National Guard 214th Military Police Company (located at 2101 Sugar Creek Road, Alexander City, Alabama 35010) and (b) the National Guard in Montgomery, Alabama, and any other appropriate repository of records for the purpose of requesting verification of the dates and duty status of the Veteran's service in the Army National Guard or Reserves during December 1972, including the unit of assignment, and the dates thereof, and duty status of his service with said unit, to include whether any such period of service in December 1972 was a period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  

Efforts to obtain these records must continue until the information and records requested have been obtained and associated with the Veteran's VA claims folder or until the AMC formally determines that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing.  

3.  Obtain copies of archived pay records of the Veteran for the month of December 1972 for inclusion in his VA claims folder.  

Efforts to obtain these records must continue until the information and records requested have been obtained and associated with the Veteran's VA claims folder or until the AMC formally determines that the records/data sought do not exist or that further efforts to obtain same would be futile.  Notice of that formal determination as to unavailability of records or verifying data should then be furnished to the Veteran in writing.  

4.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

No action by the Veteran is required until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


